Exhibit 10.4

Execution Version

WARRANT EXERCISE AGREEMENT

This Warrant Exercise Agreement (this “Agreement”), dated as of March 8, 2018,
is by and between Alphatec Holdings, Inc., a Delaware corporation (“Company”),
and Armistice Capital Master Fund, Ltd. (“Holder”).

A. Holder beneficially owns a warrant to purchase 2,400,000 shares of Company’s
common stock, 0.0001 par value (the “Common Stock”), at an exercise price of
$2.00 per share (the “Original Warrant”), and Holder and Company desire for
Holder to exercise the Original Warrant in full on the terms and subject to the
conditions hereof.

B. To induce Holder to exercise the Original Warrant, subject to the conditions
and on the terms set forth herein, Company desires to issue to Holder, in
addition to the shares of Common Stock issuable upon the exercise of the
Original Warrant, a new warrant, in the form attached hereto as Exhibit A (the
“New Warrant”), to purchase up to such number of shares of Common Stock at an
exercise price of $3.50 per share equal to .75 of a share for each whole share
exercised by Holder under the Original Warrant. The shares of Common Stock
underlying the Original Warrant is referred to herein as the “Warrant Shares”.
The shares of Common Stock underlying the New Warrant are referred to herein as
the “New Warrant Shares” and collectively with the New Warrant and Warrant
Shares, the “Securities”.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for good and valuable consideration the receipt and adequacy of
which are hereby acknowledged, Company and Holder agree as follows:

ARTICLE 1

EXERCISE OF ORIGINAL WARRANT

Section 1.1 Exercise of Warrant.

(a) Initial Exercise. On the Initial Closing Date (defined below) Holder shall
exercise that number of Warrant Shares such that following the exercise (the
“Initial Exercise”) Holder shall beneficially own at least, but not more than
9.99% of the number of shares of the Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon such
exercise (the “Maximum Amount”). The Initial Exercise shall be made pursuant to
the terms of the Original Warrant by delivery of the aggregate cash exercise
price for such Warrant Shares to the bank account set forth on Company’s
signature page hereto and Company shall deliver the Warrant Shares purchased
pursuant to the Initial Exercise to Holder via the Depository Trust Company
Deposit or Withdrawal at Custodian system (“DWAC”) pursuant to the terms of the
Original Warrant, but pursuant to DWAC instructions set forth on Holder’s
signature page hereto. The date of the closing of the Initial Exercise shall be
referred to as the “Initial Closing Date”.

(b) Subsequent Exercise. Within five (5) business days after receipt by the
Holder of written notice from the Company that Holder may exercise at least
100,000 shares of the remaining Warrant Shares, Holder shall exercise that
number of Warrant Shares such that following the exercise (each a “Subsequent
Exercise”) Holder shall beneficially own at least, but not more than the Maximum
Amount. Each Subsequent Exercise shall be made pursuant to the terms of the
Original Warrant by delivery of the aggregate cash exercise price for such
Warrant Shares to the bank account set forth on Company’s signature page hereto
and Company shall deliver the Warrant Shares purchased pursuant to such
Subsequent Exercise to Holder via the Depository Trust Company Deposit or
Withdrawal at Custodian system (“DWAC”) pursuant to the terms of the Original
Warrant, but pursuant to DWAC



--------------------------------------------------------------------------------

instructions set forth on Holder’s signature page hereto. The date of the
closing of the each Subsequent Exercise shall be referred to as a “Subsequent
Closing Date”.

(c) Limitation Waiver. Pursuant to Section 5(l) of the Original Warrant,
effective as of the Initial Closing Date, Holder and Company waive the 4.99%
ownership limitation set forth in Section 2(e) of the Original Warrant. Holder
and Company acknowledge and agree that the 9.99% ownership limitation set forth
in Section 2(e) of the Original Warrant is not waived or modified by the terms
of this Agreement.

Section 1.2 Issuance of New Warrant. On the Initial Closing Date following the
Initial Exercise of the Original Warrant pursuant to Section 1.1(a) above,
Company shall deliver to Holder the New Warrant to purchase .75 of a share for
each whole share exercised by Holder in the Initial Exercise. As a condition to
the issuance of the New Warrant, Holder shall enter into (a) a Lock-Up Agreement
in the form attached hereto as Exhibit B and (b) a Support Agreement in the form
attached hereto as Exhibit C. On each Subsequent Closing Date following each
Subsequent Exercise of the Original Warrant pursuant to Section 1.1(b) above,
Company shall deliver to Holder an amended and restated New Warrant to purchase
.75 of a share for each whole share exercised by Holder in the Initial Exercise
and all Subsequent Exercises. Each amended and restated New Warrant shall
supersede in all respects any previously issued New Warrant and shall not extend
the maturity date of the New Warrant.

Section 1.3 Stockholder Approval. Holder acknowledges and agrees that the New
Warrant shall not be exercisable unless and until the issuance of the Warrant
Shares shall have received such approval as may be required by the applicable
rules and regulations of the Nasdaq Stock Market (or any successor entity) from
the shareholders of Company.

Section 1.4 Securities Matters.

(a) Restricted Securities; Legends. Holder acknowledges and agrees that the New
Warrant and the New Warrant Shares are not, and may never be, registered under
the Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state and, accordingly, each certificate, if any, representing any
New Warrant Shares shall bear a customary restricted security legend.

(b) Understandings or Arrangements. Holder is acquiring the New Warrant and the
Securities as principal for its own account and has no direct or indirect
arrangement or understandings with any other persons to distribute or regarding
the distribution of such New Warrant or Securities.

(c) Access to Information. Holder acknowledges that it has had the opportunity
to review this Agreement and the reports filed by the Company with the United
States Securities and Exchange Commission and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of Company concerning the terms and conditions of
the exercise of the Original Warrant and the merits and risks of investing in
the Securities; (ii) access to information about Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.

(d) Holder Status. Holder represents and warrants that it is an “accredited
investor” as defined in Rule 501 under the Securities Act.



--------------------------------------------------------------------------------

(e) Knowledge. Holder has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of an investment in the New Warrant and the Securities, and has so
evaluated the merits and risks of such investment. Holder is able to bear the
economic risk of an investment in the New Warrant and the Securities and, at the
present time, is able to afford a complete loss of such investment.

ARTICLE 2

MISCELLANEOUS

Section 2.1 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be made by email to the
email address of Holder set forth on Holders’ signature page.

Section 2.2 Survival; Successors. All securities warranties and representations
made herein shall be considered to have been relied upon by Company and shall
survive the issuance of the New Warrant and the Securities. This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of each of the parties; provided however that no party may assign this Agreement
or the obligations and rights of such party hereunder without the prior written
consent of the other parties hereto.

Section 2.3 Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

Section 2.4 Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

Section 2.5 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement shall
be commenced exclusively in the state and federal courts sitting San Diego
County, California. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in San Diego County,
California for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein, and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such suit, action or proceeding is improper or is an
inconvenient venue for such proceeding.

Section 2.6 Entire Agreement. The Agreement contains the entire understanding of
the parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters.



--------------------------------------------------------------------------------

Section 2.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

Section 2.8 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. Company shall pay all transfer agent
fees, stamp taxes and other taxes and duties levied in connection with the
delivery of any Warrant Shares.

IN WITNESS WHEREOF, the undersigned have executed this Warrant Exercise
Agreement as of the date first written above.

 

Armistice Capital Master Fund, Ltd.

   

Alphatec Holdings, Inc.

By:

 

/s/ Tohuan Steve Chen

   

By:

 

/s/ Jeffrey Black

Name:

 

Tohuan Steve Chen

   

Name:

 

Jeffrey Black

Title:

 

Controller of the Investment Manager

   

Title:

 

EVP, Chief Financial Officer



--------------------------------------------------------------------------------

Exhibit A

New Warrant



--------------------------------------------------------------------------------

Exhibit B

Lock-Up Agreement



--------------------------------------------------------------------------------

Exhibit C

Support Agreement